 


109 HR 1514 IH: Farmland Protection Program Challenge Grant Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1514 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To reserve a small percentage of the amounts made available to the Secretary of Agriculture for the farmland protection program to fund challenge grants to encourage the purchase of conservation easements and other interests in land to be held by a State agency, county, or other eligible entity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Farmland Protection Program Challenge Grant Act of 2005. 
2.Additional title-holding option under farmland protection program
(a)Additional title-holding option; reservation of fundsSection 1238I of the Farm Security Act of 1985 (16 U.S.C. 3838i) is amended by adding at the end the following new subsection: 
 
(d)Option for title to be held by eligible entity 
(1)Reservation of funds; purposeOf the funds made available under section 1241(a)(4) for a fiscal year to carry out this section, the Secretary shall use not less than 15 percent to make grants to support cooperative efforts by an eligible State agency, a county, and one or more other eligible entities to purchase conservation easements and other interests in eligible land under subsection (a), the title to which will be held by an eligible entity rather than the United States. 
(2)Cost sharingNotwithstanding subsection (c)(1), the share of the cost of purchasing a conservation easement or other interest in eligible land borne by the United States under this subsection shall not exceed 25 percent. The State agency involved in the purchase shall contribute 25 percent of the purchase price, the county involved in the purchase shall contribute 25 percent of the purchase price, and the other eligible entities involved in the purchase shall contribute 25 percent of the purchase price. 
(3)Prohibition on use of grant fundsFederal funds made available under this subsection may not be used by grant recipients for administrative purposes..
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2005. 
 
